Exhibit 1.01 Cypress Semiconductor Corporation Conflict Minerals Report For The Calendar Year Ended December 31, 2015 This Conflict Minerals Report (the “Report”) for Cypress Semiconductor Corporation (the “Company,” “we,” or “our”) is provided in accordance with Rule 13p-1 under the Securities Exchange Act of 1934 (“Rule 13p-1”) for the reporting period from January 1 to December 31, 2015. Rule 13p-1 requires the disclosure of certain information by companies that manufacture or contract to manufacture products that use minerals specified in Rule 13p-1 that are necessary to the functionality or production of these products. These minerals are columbite-tantalite (coltan), cassiterite, wolframite, gold, or their derivatives, which the SEC has limited to tantalum, tin, tungsten and gold (collectively, “3TG”). Certain products that we manufacture, including integrated circuits, contain 3TG. We do not have direct relationships with the originating mines or smelters of 3TG that are used in our products. Due to the depth of the supply chain, we are far removed from the sources of ore from which 3TG are produced and the smelters/refiners that process the ores. Consequently, we rely on our direct suppliers as well as industry initiatives for source information on 3TG in our products. For the reporting period from January 1 to December 31, 2015, we conducted reasonable country of origin (RCOI) activities followed by due diligence investigations to determine the source and chain of custody of 3TG that are necessary to the functionality or production of products that we manufactured or contracted to have manufactured. Company Overview Cypress delivers high-performance, high-quality solutions at the heart of today’s most advanced embedded systems, from automotive, industrial and networking platforms to highly interactive consumer and mobile devices. With a broad, differentiated product portfolio that includes NOR flash memories, SRAM and F-RAM™, Traveo™ microcontrollers, the industry’s only PSoC® programmable system-on-chip solutions, analog and PMIC power management integrated circuits, CapSense® capacitive touch-sensing controllers, and wireless BLE Bluetooth low-energy and USB connectivity solutions, Cypress is committed to providing its customers worldwide with consistent innovation, best-in-class support and exceptional system value. Cypress serves numerous major markets, including automotive, industrial, communications, consumer, computation, data communications, mobile handsets and military markets. We conducted an analysis of our products and found that 3TG can be found in our products. Cypress also has the following two majority-owned subsidiaries: AgigA Tech, Inc. ("AgigA") is an industry pioneer in the development of high-speed, high-density, battery-free non-volatile memory solutions. Its flagship product, AGIGARAM®, merges NAND Flash, DRAM and an ultracapacitor power source into a highly reliable non-volatile memory subsystem, delivering unlimited read/write performance at RAM speeds, while also safely backing up all data when power is interrupted. AgigA conducted an analysis of its products and found that 3TG can be found in its products. Deca Technologies Inc. (“Deca”) has pioneered a breakthrough approach to wafer level packaging and interconnect technology inspired by SunPower Corporation’s unique solar wafer fabrication methodology. Deca’s initial product offering includes a series of wafer level chip scale packaging (WLCSP) solutions serving semiconductor producers. Deca’s approach enables industry-leading cycle times, flexibility and value for WLCSP, which is one of the semiconductor industry’s fastest growing electronic interconnect technologies. Certain Deca processes contain tin and tungsten. As required by Rule 13p-1, this Report covers the RCOI, due diligence and related activities of Cypress and its subsidiaries. Conflict Minerals Program Overview We are committed to working with our global supply chain to ensure compliance with Rule 13p-1. We have designed our due diligence measures to be in conformity with the internationally recognized due diligence framework in the OECD Due Diligence Guidance for Responsible Supply Chains of Minerals from Conflict-Affected and High-Risk Areas (“OECD Framework”) published by the Organisation for Economic Co-operation and Development (OECD).
